 In the Matter of LAND O'LAKES CREAMERIES, INCORPORATEDandUNITED CANNERY, AGRICULTURAL PACKING & ALLIED WORKERS OFAMERICA, C. I. O.Case No. 13-R-2157.-Decided January 11, 1944Mr. R. J. Leonard,ofDoherty, Rumble, and Butler,of St. Paul,Minn., andMr. Russell A. Timm,of Ripon, Wis., for the Company.Mr. Chris A. Bothe,of Milwaukee, Wis., for the Union.Miss Marcia Hertzmark,of counsel to, the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Cannery, Agricultural Pack-ing & Allied Workers of America, C. I. 0., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Land O'Lakes Creameries, In-corporated, Ripon,Wisconsin, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Bernard Cushman, Trial Examiner. Thehearing was held at Ripon, Wisconsin, on December 6, 1943.TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.At the conclusion of the hearing the Com-pany moved that the petition be dismissed on the ground that theCompany is not engaged in interstate commerce.The Trial Exam-iner referred the motion to the Board.The motion is hereby denied.All -parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYLand O'Lakes Creameries, Incorporated, is a cooperative organizedand existing under the laws of the State of Minnesota. Its common54 N. L. R. B., No. 73.468 LAND O'LAKES CREAMERIES, INCORPORATED469stock is owned by approximately 400 member creameries and cheesefactories located principally in the States of Minnesota,Wisconsin,and North Dakota. The Company is engaged in the purchase, proc-essing, and sale of farm supplies and farm produce and, at its Riponplant, with which the present proceeding is concerned, is engaged inthe processing and manufacture of powdered eggs.During the pe-riod from December 1, 1942, to December 1, 1943, the Ripon plantpurchased raw materials valued at $3,994,534.32, of which amount$3,658,964.41 represented the value of materials shipped to it frompoints outside the State of Wisconsin.During thesameperiod thetotal sales of the Ripon plant were $4,127,436.55, of which amount`$3,944,911.82 represented sales to the Federal Surplus CommoditiesCorporation, f. o. b. Ripon, and $182,524.73 representedsales ofproducts shipped outside the State of Wisconsin to other purchasers.We find that the activities of the Company affect commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Cannery, Agricultural Packing & AlliedWorkers ofAmerica, affiliated with the Congress of Industrial Organizations, isa labor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn November 1, 1943, the Union requested recognition as the exclu-sivebargaining representative of the Company's production andmaintenance employees.The Company replied by letter of November3, 1943, that it would not recognize the Union until it had been certi-fied by the Board.A statement of a Field Examiner introduced in evidence at the hear-ing indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found to be appropriate.1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union requests a unit composedof all production and main-tenance employeesof the Company atitsRipon plant, excluding1The Field Examiner reported that the Union submitted 53 designations,all containingapparently genuine, original signatures and 49 containing the signatures of persons whosenames appear on the Company's pay roll of November 17, 1943, in the alleged appropriateunit.This pay roll contains the names of 87 persons within the alleged appropriate unit. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDexecutives, supervisory, office and clerical employees.The Companyagrees that this unit is appropriate.The' parties specifically agreedto the exclusion from the unit of Roland Gessner, a supervisor incharge of the breaking room, who assigns and directs the work of 45employees.However, they took no position with reference to theinclusion or exclusion of Lawrence Harder, a supervisor in charge ofthe drying room and warehouse, who has 6 employees under his direc-tion and whose duties appear to be substantially similar to those ofGessner.We shall exclude both Gessner and Harder as supervisoryemployees.We find that all production and maintenance employees of the Com-pany at its Ripon plant, excluding office and clerical employees, thesupervisor of the breaking room, the supervisor of the drying roomand warehouse, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion, subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Land O'LakesCreameries, Incorporated, Ripon,Wisconsin, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees of the Company in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ- LAND O'LAKES CREAMERIES, INCORPORATED471ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the election, to determine whether or not they desire to berepresented byUnited Cannery, Agriculture Packing & Allied,Workers of America,C. 1. 0., for the purpose of collective bargaining.